DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filled on 11/4/2021.
Claims 1-19 are presented for examination. Claims 1, 4, 8-10 and 19 have been amended. 
Applicant’s amendments to the specification and claims have overcome 35 U.S.C. 101 rejection set forth in the non-Final Office Action mailed 8/4/2021.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-13, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US PGPUB 20180293700 A1, hereafter Tian) in view of Baudouin et al. (US PGPUB 20150116310 A1, hereafter Baudouin) and Tsirkin (US PGPUB 20190391927 A1).
Tian and Baudouin were cited on the previous office action.

Regarding to Claim 1, Tian discloses: A computer device (see Figs. 3, 7 and [0049]), comprising: 
a memory (see 708 RAM, 710 ROM or Flash 712 of Fig. 7 and [0051]-[0052]);
at least one processor (see 704 processor(s) of Fig. 7 and [0051]-[0052]); 
at least one hardware acceleration device (see graphics processor 716 of Fig. 7 and [0051]-[0052]);
a graphics kernel (see [0052]. Also see kernel 104 of Fig. 3); a host operating system in communication with the memory, the at least one processor, and the at least one hardware acceleration device, and the graphics kernel, (see [0052]. Also see kernel 104 of Fig. 3, [0024] establishes at least one communication channel between the guest environment and the graphics kernel (see Fig. 3 and [0034]-[0035]; “The UMD 110 may in turn communicate with an emulated GPU 122 of a KMD 114 of the host computing device 144 via a UMD-KMD interface 112 and a device node 116” and “the hypervisor 170 may be communicatively coupled to one of the emulated GPUs 122 and may facilitate the passing of control data over the control path 178 and render data over the render path 180 from the KMD 164 to the emulated GPU 122”. Path 112 is the communication channel between the guest environment 106 and the graphics kernel 104; path pair 178 and 180 is the communication channel between the guest environment 150 and the graphics kernel 104), and
the graphics kernel is operable to:
coordinate the use of the at least one hardware acceleration device between the guest application and the second application (see [0035]; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU 128”).

Tian does not disclose:
receive a request, from a guest application operating in the guest environment, to use the at least one hardware acceleration device, wherein the graphics kernel is unware that the request originated from the guest environment;

send a received response from the at least one hardware acceleration device to the guest environment.
However, Baudouin discloses: A computer device (see Figs. 3, 7 and [0049]), comprising: 
a memory; at least one processor; at least one hardware acceleration device (see memory 163, CPU 161 and GPU 162 of Fig. 1);
a host operating system in communication with the memory, the at least one processor, and the at least one hardware acceleration device (see host operating system 152 of Fig. 1 and [0011]), wherein the host operating system hosts a guest environment (see virtual machine 130 of Fig. 1 and [0013]) and the host operating system is operable to:
receive a request, from a guest application operating in the guest environment, to use the at least one hardware acceleration device (see Figs. 1, 2,  [0017] and [0031]; “transmit a GPU-related graphic command originated from the graphic application 131 or the guest OS 132 to the virtual GPU driver 134, which may simulate a device driver that interfaces with a GPU and forward the GPU-related graphic command to the GLib 153” and “transmit the OpenGL ES command to the GPU 162”);
receive another request from a second application to use the at least one hardware acceleration device (see from [0012], [0017], [0031] and [0036], “the VMM 140 may support multiple virtual machines each of which may be installed with a common or different instance of operating system” and “an operating system (OS) 132 in the VM 130 to execute and support one or more applications 131”. It is understood that there is an embodiment of another application 
send a received response from the at least one hardware acceleration device to the guest environment (see [0031]; “The GLib 153 may transmit the OpenGL ES command to the GPU 162, which in turn may calculate a current position and return the position as a graphic result to the GLib 153. Afterward, the GLib 153 may return the graphic result to the graphical application 131 using the memory-sharing mechanism as described above”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of guest application utilizes GPU from Tian by including guest application issues request to use/utilize GPU and receives response/result for the request from Baudouin, since issuing resource request to access/utilizing resource and receiving result/response for the request is a well-known and understood resource utilization mechanism for a computing application/process.

Furthermore, Tsirkin discloses: a physical resource in a virtualized system is unware that the request originated from the guest environment (see [0045]; “the physical I/O device does not need to be made aware of a source of any specific instruction from its virtualized counterpart”. Also see [0002], the virtualized counterpart mentioned at [0045] is well-known and understood to be considered as components of guest environment like VM in a virtualized system).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of resource utilization request from virtualized guest environments from the combination of Tian and Baudouin by including feature of the physical resource in a virtualized system does not need to aware the resource request is  wherein the graphics kernel is unware that the request originated from the guest environment (see Fig. 3 from Tian and [0045] from Tsirkin. Based on Fig. 3 from Tian, the physical GPU 128 is part of the kernel 104, and thus after combining the feature of a physical resource in the virtualized system is unaware the resource request came from the virtualized guest environment from Tsirkin into the combination of Tian and Baudouin, the physical GPU 128 from Tian, i.e., part of the graphics kernel, is also unware the request originated from guest environment likes container 106 or VM 150 from Tian), since it would provide a system of enhancing the capabilities of hardware components in virtualized systems that allows for decreasing latency for unprivileged requests in virtual guests while still protecting against unauthorized request by unprivileged guest components (see [0045] from Tsirkin; “such implementations do not require hardware support … the physical I/O device does not need to be made aware of a source of any specific instruction from its virtualized counterpart … Secure userspace networking for guests therefore allows for decreased latency for unprivileged networking requests in virtual guests, while still protecting against unauthorized memory access by unprivileged guest components. Thus, the present disclosure enhances the capabilities of hardware components in virtualized systems as described above”).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin and Tsirkin discloses: wherein the at least one hardware acceleration device is a graphics device or a compute device (see [0035] from Tian; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the 

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin and Tsirkin discloses: wherein the second application is one or more of a host application operating on the host operating system or another guest application operating on the guest environment (see [0035] from Tian; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU 128”. Furthermore, based either Fig. 3 of Tian or [0012] of Baudouin, the same virtual machine is able to run multiple applications, and thus it is reasonable for the combination system to have embodiment of two applications at the same virtual machine to issue GPU resource utilization request respectively and simultaneously share the GPU in response to the requests).

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin and Tsirkin discloses: wherein the graphics kernel is further operable to coordinate the use of the at least one hardware acceleration device by simultaneously sharing the at least one hardware acceleration device with the second application and the guest application (see [0035] from Tian; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU 128”. Furthermore, based either Fig. 3 of Tian or [0012] of Baudouin, the same virtual machine is able to run multiple applications, and thus it is reasonable for the combination system to have embodiment of two applications at the same virtual machine to issue GPU 

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin and Tsirkin discloses: wherein the guest environment is a virtual machine (see [0035] from Tian; “both containerized and VM-based applications (simultaneously or at different times) in utilizing the resources of the physical GPU 128”, emphasis added. Also see Fig. 1 and [0031] from Baudouin; “the graphic application 131 may issue a graphic command requesting for a specific piece of information related to a graphic object ... The GLib 153 may transmit the OpenGL ES command to the GPU 162”. Note: based on Fig. 1 of Baudouin, graphic application 131 is located/running within a virtual machine).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin and Tsirkin discloses: wherein the host operating system host a plurality of guest environments (see Fig. 3, [0035] from Tian, Figs. 1, 2, [0012] from Baudouin; “both containerized and VM-based applications” and “the VMM 140 may support multiple virtual machines”, emphasis added. Note: container is also be considered as guest environment for a virtualized system), and the graphics kernel is further operable to: coordinate the use of the at least one hardware acceleration device between a plurality of guest applications operating on 

Regarding to Claim 10, Claim 10 is a method claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 11, the rejection of Claim 10 is incorporated and further Claim 11 is a method claim corresponds to system Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 12, the rejection of Claim 10 is incorporated and further Claim 12 is a method claim corresponds to system Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 13, the rejection of Claim 10 is incorporated and further Claim 13 is a method claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 16, the rejection of Claim 10 is incorporated and further Claim 16 is a method claim corresponds to system Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Regarding to Claim 17, the rejection of Claim 10 is incorporated and further Claim 17 is a method claim corresponds to system Claim 8 and is rejected for the same reason set forth in the rejection of Claim 8 above.

Regarding to Claim 19, Claim 19 is a product claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US PGPUB 20180293700 A1, hereafter Tian) in view of Baudouin et al. (US PGPUB 20150116310 A1, hereafter Baudouin) and Tsirkin (US PGPUB 20190391927 A1) and further in view of Rbalint (NPL named “WSL - Ubuntu Wiki”).
Tian, Baudouin and Rbalint were cited on the previous office action.

Regarding to Claim 5, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin and Tsirkin discloses: wherein the guest environment is an operating system environment (see VM 150 of Fig. 3 and [0024]-[0025] from Tian; “an emulated GPU 122 of a kernel-mode GPU driver (KMD) 114 via a UMD-KMD interface 112 and a device node 116 (e.g., /dev/dri/card0 or another card number in a Linux system)” and “XenGT have been used to enable GPU acceleration in a VM by generating a full emulated GPU device model in a Linux graphics driver”).
The combination of Tian, Baudouin and Tsirkin does not disclose: wherein the guest environment is a WINDOWS subsystem for LINUX (WSL) environment with an emulation of a LINUX kernel.
a Linux API compatibility layer partly in the Windows kernel”, emphasis added).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify guest environments like containers and VMs utilizing GPU resources from the combination of Tian, Baudouin and Tsirkin by including running WSL 1 type of guest environment in Windows system from Rbalint, and thus the combination of Tian, Baudouin, Tsirkin and Rbalint would disclose the missing limitation from the combination of Tian, Baudouin and Tsirkin, since it would provide a specific example or mechanism of running Linux system in a Windows computer to provide more compatible computer device having multiple OSs.  

Regarding to Claim 6, the rejection of Claim 1 is incorporated and further the combination of Tian, Baudouin and Tsirkin discloses: wherein the guest environment is an operating system environment (see container 106 of Fig. 3 and [0024]-[0025] from Tian; “an emulated GPU 122 of a kernel-mode GPU driver (KMD) 114 via a UMD-KMD interface 112 and a device node 116 (e.g., /dev/dri/card0 or another card number in a Linux system)” and “XenGT have been used to enable GPU acceleration in a VM by generating a full emulated GPU device model in a Linux graphics driver”).
The combination of Tian, Baudouin and Tsirkin does not disclose: wherein the guest environment is a WINDOWS subsystem for LINUX (WSL) environment operating in a virtual machine with a LINUX graphics kernel.

It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify guest environments like containers and VMs utilizing GPU resources from the combination of Tian, Baudouin and Tsirkin by including running WSL 2 type of guest environment in Windows system from Rbalint, and thus the combination of Tian, Baudouin, Tsirkin and Rbalint would disclose the missing limitation from the combination of Tian, Baudouin and Tsirkin, since it would provide a specific example or mechanism of running Linux system in a Windows computer to provide more compatible computer device having multiple OSs.  

Regarding to Claim 15, the rejection of Claim 10 is incorporated and further Claim 15 is a method claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 14, the rejection of Claim 10 is incorporated and further Claim 14 is a method claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (US PGPUB 20180293700 A1, hereafter Tian) in view of Baudouin et al. (US PGPUB .
Tian, Baudouin and Garg were cited on the previous office action.

Regarding to Claim 9, the rejection of Claim 8 is incorporated, the combination of Tian, Baudouin and Tsirkin does not discloses: coordinate the use of the at least one hardware acceleration device between the plurality of guest applications operating on the plurality of guest environments and one or more host applications operating on the host operating system.
However, Garg discloses: coordinate the use of the at least one hardware acceleration device between the plurality of guest applications operating on the plurality of guest environments and one or more host applications operating on the host operating system (see [0050]; “a software router that enables one or more VMs ( guest OSes) and the host's application programs to dynamically share the physical NIC 21 and also provide routing of network traffic to/from host's application programs to/from one or more VMs”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the accessing physical resources from applications of a computer device having guest environments and host environments from the combination of Tian, Baudouin and Tsirkin by including the function of the software router described at [0050] from Garg, and thus the combination of Tian, Baudouin, Tsirkin and Garg disclose the missing limitations from the combination of Tian, Baudouin and Tsirkin, since it would provide a compatible system that allow sharing same hardware device for either VMs/guests and host (see [0050] from Garg).

Regarding to Claim 18, the rejection of Claim 17 is incorporated and further Claim 18 is a method claim corresponds to system Claim 9 and is rejected for the same reason set forth in the rejection of Claim 9 above.

Response to Arguments
Applicant’s arguments, filled 11/4/2021, with respect to rejections of Claims 1-19 under 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on the newly amended limitations at the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Metcalf (US Patent 8327187 B1) discloses: hardware atomic operations are essentially unaware of whether they are issued by a user process running in user-space or by the kernel (see lines 31-33 of col. 32).
Bubeyko et al. (US PGPUB 20170255415 A1) discloses: the device driver responds to all write requests, and is unaware of the source of a write request (see [0008]).
Rave et al. (US PGPUB 20090150703 A1) discloses: as long as the polling application is inactive, the host cannot be aware in realtime of any pending service request originating from, or of a process that is executed in, the slave device (see [0005]).
Shah (US Patent 8055726 B1) discloses: Host 101 is not aware that local router 102 is sending the XFER_RDY command (see lines 19-20 of col. 5).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196